Case: 13-51181      Document: 00512828712         Page: 1    Date Filed: 11/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 13-51181
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       November 6, 2014
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

STEVEN DONOSO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:08-CR-67-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Steven Donoso has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Donoso has not filed a response.
       During the pendency of this appeal, Donoso completed the 10-month
sentence imposed upon revocation of supervised release and was released from


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-51181   Document: 00512828712     Page: 2   Date Filed: 11/06/2014


                                No. 13-51181

custody. Because no additional term of supervised release was imposed, the
instant appeal is moot. See Spencer v. Kemna, 523 U.S. 1, 7 (1998); United
States v. Clark, 193 F.3d 845, 847-48 (5th Cir. 1999). Accordingly, the appeal
is DISMISSED as moot, and counsel’s motion for leave to withdraw is DENIED
as unnecessary.




                                      2